Citation Nr: 1136529	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  05-24 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease and status post arthroscopy with anterior cruciate ligament reconstruction of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from November 1977 to August 1978 and July 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and August 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New York.

This matter was previously before the Board in October 2007 and February 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that during the pendency of this appeal, by rating action of the RO dated in May 2005, the Veteran was awarded a temporary total disability rating for the period extending from January 18, 2005, to May 31, 2005, based on surgical or other treatment necessitating convalescence.  As such, review of this issue will consider whether a higher disability rating is warranted from the date of claim (January 23, 3004) to January 17, 2005, and since June 1, 2005.


FINDINGS OF FACT

The evidence of record shows that the Veteran's right knee disability more closely approximates a malunion of the tibia and fibula resulting in a moderate knee disability (some limitation of motion which is noncompensable and slight instability) .  


CONCLUSIONS OF LAW

The criteria for disability rating in excess of 20 percent for status post arthroscopy with anterior cruciate ligament reconstruction of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257, 5260, 5261, 5262 (2010); VAOPGCPREC 23-97 and VAOPGCREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id.

However, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letters dated in March 2004, June 2004, December 2007, and September 2009, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information in the aforementioned notice letters and other correspondence from the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  His claim was later readjudicated by way of a January 2011 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's right knee disability has been rated at 20 percent under Diagnostic Codes 5010-5262.  The hyphenated diagnostic code indicates that traumatic arthritis, under Diagnostic Code 5010, is the service-connected disorder, and the degenerative joint disease and status post arthroscopy with anterior cruciate ligament reconstruction, under Diagnostic Code 5262, is a residual condition.  38 C.F.R. § 4.27 (2010).

For traumatic arthritis, Diagnostic Code 5010 directs that the rating of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).

Diagnostic Code 5262 refers to impairment of the tibia and fibula, and provides that a 20 percent disability rating is warranted if there is malunion of the tibia and fibula resulting in a moderate knee or ankle disability.  Malunion with marked knee or ankle disability warrants a 30 percent disability rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace warrants a maximum 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A review of the Veteran's claims file reveals private outpatient treatment records the Sheridan Drive Health Center dated from January 2004 to March 2004 which show that the Veteran had a history of bilateral knee pain greater on right than on the left, and an impression of mild to moderate osteoarthritic degenerative changes of the right knee.  He was said to be undergoing physical therapy due to chronic right knee pain.  The right knee showed no effusion, full range of motion, and no laxity, and an assessment of osteoarthritic changes of the right knee was reported.

Private outpatient treatment records from Millersport Physical Therapy dated in April 2004 show that the Veteran was said to have had gradually increasing pain.  There was no visible swelling.  Active range of motion was from zero to 132 degrees, and passive range of motion was from zero to 135 degrees, with both knees stable.

A VA examination report dated in May 2004 shows that the Veteran reported right knee pain, weakness, and stiffness with some right knee instability.  His treatment  consisted of taking over-the-counter medication with slight help.  In addition to his baseline pain, on average, he was said to have flare-ups twice a month lasting two to three days where he had more pain and dysfunction, causing increased limitation of activities.  He would not use any canes, braces, crutches, or walkers.  He had only the one surgery to his right knee.  There was no inflammatory arthritis.  He was able to fulfill his activities of daily living of bathing, dressing, cleaning, cooking, eating, and driving.  His walking was limited to 30 to 45 minutes, after which he would develop some knee pain.  He worked as a mail handler and had missed approximately five to 10 days of work because of his knees in the preceding year.  The examiner noted that the Veteran walked with a minimal limp, favoring his knee.

Physical examination of the right knee revealed a surgical scar over the medial aspect.  The remainder of the knee showed no significant abnormality of color or deformity.  There was some swelling.  Palpation of the right knee elicited no abnormality of temperature.  There was crepitance, swelling, and joint line pain. Right knee range of motion was zero degrees of extension and 125 degrees of flexion.  Knee stability testing, testing the medial and the lateral collateral ligament, and the anterior and posterior cruciate ligaments were normal.  McMurray's test was normal.  After repetitively flexing and extending the knees, testing for pain, weakness, fatigability, and incoordination the right knee showed no change, same range of motion, with the same pain pattern as above.  The assessment was residuals of right knee surgery with osteoarthritis.

A private medical record from W. M. W., M.D., dated in December 2004, shows that the Veteran was said to have a chronic anterior cruciate ligament tear with a posterior horn of the medial meniscus tear.  The impression was right knee anterior cruciate ligament and medial meniscus tearing.  An operative report dated in January 2005 shows that the Veteran underwent right knee arthroscopy with anterior cruciate ligament reconstruction using autogenus quadrupled hamstring tendon autograft, partial medium mastectomy, chondroplasty of the patella and trochlea, and knee joint injection.  The Veteran was noted to be out of work for 
approximately three months.

A VA examination report dated in May 2005 shows that the Veteran reported pain on the right knee all the time, and that this would be aggravated by walking, standing, or carrying heavy objects.  He described the pain to be a five to six on a scale of 10.  After taking over-the-counter pain medication, the pain would be a two to three on a scale of 10.  He worked full-time at the post office.  He indicated that he could barely walk one to two blocks before his right knee would start to hurt, but there was no shortness of breath or angina/chest pain at this distance.  Physical examination revealed that he walked with a slight limp favoring the right lower extremity.  The right knee was slightly tender on deep palpation, but there was no effusion.  Ranges of motion was 90 degrees of flexion with pain starting at 80 degrees, and minus five degrees of extension with no pain.  In terms of stability, the function of the medial and lateral collateral ligaments appeared to be normal, and there were no laxities toward varus or valgus stresses.  The function of the anterior and posterior cruciate ligaments also appeared to be normal by the drawer test. McMurray's test was negative.  Repetitive movements reduce the flexion only to 80 degrees due primarily to pain.  X-rays revealed evidence of degenerative joint disease of the right knee.  The diagnosis was internal derangement of the right knee status post arthroscopic surgery.  The examiner commented that the Veteran was somewhat impaired in his ability to fulfill the requirements of his job at the post office due to continuous pain in the right knee.  At the post office, he would be required to push cages of mail, but he would wear braces in the right knee at work in order to reduce pain.  He had managed to work through his pain so far without taking any time off on sick leave since his surgery. 

A VA examination report dated in October 2009 shows that the Veteran's entire claims file was reviewed by the examiner in conjunction with conducting the examination of the Veteran.   The Veteran reported right knee pain, stiffness, and dysfunction, with some swelling.  He denied heat, redness, drainage, or locking. He added that the right knee would give way, but that he would not fall down.  It appeared to almost buckle approximately once a month.  His treatment was described as activity as tolerated, along with prescription and over-the-counter medication.  Flare-ups would occur approximately twice per month, lasting one to two days, during which time he would have more pain, dysfunction, and would be  housebound.  He estimated that he would be 50 percent of his normal self during a  flare-up.

The examiner indicated that the Veteran would use a knee brace, but no cane, crutches, or walker.  A history of two surgeries was noted.  There was no history of inflammatory arthritis.  He could stand 30 for minutes at a time, and walk for 30 minutes at a time.  There was no prosthesis, and no history of cancer.  The Veteran indicated that he was able to fulfill his activities of daily living of bathing, dressing, even driving.  He worked for the post office, loading and unloading trucks.  He would miss an average of two to three days of work a month because of the right knee condition.  He sought medical care for the right knee on two occasions in the preceding six months.  The examiner noted that the Veteran walked with a limp.

Physical examination revealed that the Veteran's right knee had surgical scars.  There was no abnormality or deformity.  There was some swelling.  Palpation of the right knee elicited no abnormality of temperature.  There was crepitus, swelling, and joint line pain.  Range of motion was flexion to 90 degrees, with pain as noticed with grunting and grimacing from 90 degrees to 100 degrees.  Extension was to zero degrees.  Repetitive motion testing showed the same range of motion with same pain pattern.  When testing the medial collateral ligament, the lateral collateral ligaments, and the anterior and posterior cruciate ligaments, there was no significant give and findings were normal.  X-rays of the right knee showed moderate to severe osteoarthritis of the medial compartment of the right knee, minimal osteoarthritis of the patellofemoral joint with supra-patellar joint effusion.  The assessment was right knee anterior cruciate ligament reconstruction, medial meniscectomy with the right knee osteoarthritis of both the medial compartment and the patellofemoral compartment.  The examiner opined that there was no incoordinated weakened movement and excess fatigability, but that there would be additional limits of functional mobility of the right knee during flare-ups.  This was based solely upon a subjective history as stated by the Veteran above.  The examiner surmised that while there was additional limitation, the examiner was unable to categorize the range of motion and further limitation in degrees of limited range of motion.  There was also no significant instability or subluxation of the right knee, and that it would be normal to slight.

In a May 2010 Addendum, a VA physician reviewed the October 2009 VA examination report and indicated that the findings of the examination were considered to be satisfactory.

Having reviewed the foregoing, the Board finds that a disability rating greater than 20 percent is not warranted for the Veteran's service-connected right knee disability under Diagnostic Code 5262.  As described above, a 30 percent disability rating under this diagnostic code requires malunion of the tibia and fibula resulting in a marked knee or ankle disability.  Here, there is no evidence of a malunion of the tibia or fibula that results in a marked knee or ankle disability.  X-ray studies fail to demonstrate any malunion of the tibia or fibula.  Additionally, the evidence shows that his knee disability results in a range of motion that would be rated as noncompensable under Diagnostic Codes 5260 and 5261, and that the knee demonstrates at most slight instability.  Given these findings, the Board finds that the next higher rating of 30 percent under Diagnostic Code 5262 is not warranted as the evidence fails to demonstrate malunion of the tibia and fibula with marked knee or ankle disability.  

The Board also has considered other potential applicable diagnostic code provisions.  Under Diagnostic Code 5010, arthritis, if as here due to trauma, is rated as degenerative arthritis or osteoarthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 also indicates the arthritis will be rated on the basis of the extent it causes limitation of motion in the affected joint, which here are Diagnostic Code 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).

Under Diagnostic Code 5260, a noncompensable disability rating is warranted when flexion is limited to 60 degrees; a 10 percent disability rating is warranted when flexion is limited to 45 degrees; a 20 percent disability rating is warranted when flexion is limited to 30 degrees; and a 30 percent disability rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable disability rating is warranted when extension is limited by 5 degrees; a 10 percent disability rating is warranted when extension is limited by 10 degrees; a 20 percent disability rating is warranted when extension is limited by 15 degrees; and a 30 percent disability rating is warranted when extension is limited by 20 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, for "other" knee impairment, a 10 percent disability rating is warranted for "slight" recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted for "moderate" recurrent subluxation or lateral instability.  A higher 30 percent disability rating requires "severe" recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003-5010 (for the arthritis) and Diagnostic Code 5257 (for the instability) based on additional disability.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 (flexion) or Diagnostic Code 5261 (extension).  Hence, if a claimant has a disability rating under Diagnostic Code 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under Diagnostic Code 5003-5010.  Likewise, if a claimant has a disability rating under Diagnostic Code 5003 for arthritis of the knee, and there is evidence of instability, a separate rating is available under Diagnostic Code 5257.  See VAOPGCPREC 9-98 (August 14, 1998) (clarifying that, to receive separate ratings on this basis, the Veteran must at least have sufficient limitation of motion to meet the threshold minimum requirements for a zero percent rating under either Diagnostic Code 5260 or 5261, for flexion or extension respectively, or have pain causing additional limitation of motion to at least these extents).  It is also possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

As the foregoing VA examination reports include diagnostic findings that confirm  that the Veteran has right knee arthritis, the Board has also considered whether a separate compensable disability rating is warranted based on a limitation of motion of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The evidence of record, however, does not demonstrate that a compensable disability rating is warranted under either Diagnostic Code 5260 or 5261.  Here, the medical evidence shows that, at worst, the Veteran demonstrates flexion to 80 degrees and extension to zero, both to include pain.  Even considering his pain, his right knee range of motion far exceeds the requirements for even the minimum noncompensable disability rating of zero percent under Diagnostic Code 5260 or Diagnostic Code 5261.  While the medical evidence shows that the limitation of motion of the right knee warrants a noncompensable disability rating under either Diagnostic Codes 5260 or 5261, the Veteran's disability may also be rated under Diagnostic Code 5003.  As explained above, this diagnostic code provides that when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a disability rating of 10 percent is for application for each such major joint affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the medical evidence reflects a diagnosis of degenerative joint disease of the right knee.  Based on objective, albeit noncompensable, findings of limitation of motion (including the Veteran's subject report of the right knee pain, instability, weakness, and giving way) and arthritis, the Board finds that the Veteran would meet the criteria for a 10 percent disability rating under Diagnostic Code 5003.

The Veteran has also put forth credible complaints of pain on use of his right knee joint.  With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's right knee is likely manifested by some functional limitation due to pain on motion, but that such pain was already considered in the rating assigned herein.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5260, 5261.  Indeed, the October 2009 VA examination report was unable to assess any additional limitations of motion of the right knee upon repetitive use.  There has been no objective evidence of additional weakness, incoordination, or lack of endurance of the right knee.  In October 2009, the VA examiner stated that there was no incoordinated weakened movements and excess fatigability, but that there would be additional limits of functional mobility of the right knee during flare-ups.  This was based solely upon subjective history as stated by the Veteran.  He went on to state that while there was additional limitation during flare-ups, he was unable to categorize the additional range of motion loss in degrees.  The Board finds this statement to be feasible during one clinical setting and that if the examiner would to offer an opinion it would be based on speculation.  The Board notes that during the appeal period the Veteran has been noted to have flexion which ranged from the 130's degrees to 90 degrees, with pain starting around 80 degrees.  In light of the foregoing, there is no evidence showing that the assignment of a rating higher than 10 percent is for application under 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Consideration has also been given as to whether a higher or separate disability rating would be warranted under Diagnostic Code 5257 which provides for recurrent subluxation or lateral instability.  The Board notes that the Veteran has reported that his knee gave out, and that he was given a knee brace.  The Veteran was found to have a tear of the anterior cruciate ligament.  Objective testing, however, has failed to demonstrate any instability.  In October 2009, the examiner stated that there was no significant instability or subluxation of the right knee and that it would be normal to slight.  Given the Veteran's report of his knee giving out and the examiner's finding that the Veteran would at most have slight instability, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 5257 is met.

While the Board finds that the criteria for a 10 percent rating based on limitation of motion and a 10 percent rating based on instability would be in order, the Board notes that such assignment would not warrant a disability rating in excess of the 20 percent rating currently assigned under Diagnostic Code 5262.  In this regard, the Board notes that the 20 percent rating is based on malunion of the tibia and fibula with moderate knee disability.  The Board finds that this moderate degree of knee disability in the instant case is the result of some limitation of motion and slight instability of the knee.  To award separate ratings under Diagnostic Codes 5262 and the Diagnostic Codes based on limitation of motion and instability would amount to pyramiding which means that the Veteran would be compensated twice for the same impairment.  This is in violation of VA law.

With regard to Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), and 5263 (genu recurvatum), the Board finds that these are not applicable in this instance, as the medical evidence does not show that the Veteran has any of these specific manifestations.  The medical evidence does not show that the Veteran has ankylosis of the right knee, that he has removed the semiluar cartilage of the right knee, or that the right knee chronically bends backwards.  Therefore, the application of the aforestated diagnostic code provisions is not warranted.

The Board has considered the Veteran's statements as to the nature and severity of his right knee symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports increased ratings in excess of what has been assigned and upheld herein or that the rating criteria should not be employed, he is not competent to make such an assertion.

In sum, the evidence of record does not support the award of disability rating greater than 20 percent for the service-connected right knee disability.  As there appears to be no identifiable period on appeal during which the disability manifested symptoms meriting disability ratings in excess of what has already been assigned, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's right knee disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's right knee disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A disability rating in excess of 20 percent for degenerative joint disease and status post arthroscopy with anterior cruciate ligament reconstruction of the right knee is denied. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


